J   -S06017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
IN THE INTEREST OF: S.T.R.R., A                   IN THE SUPERIOR COURT OF
MINOR                                                   PENNSYLVANIA




APPEAL OF: J.S., FATHER

                                                         No. 2867 EDA 2016


               Appeal from the Order entered August 10, 2016,
               the Court of Common Pleas of Philadelphia County,
               in
            Family Court, at No(s): AP#: CP-51-AP-0000389-2016,
         DP#: CP-51-DP-0001748-2014, & FID# 51 -FN -002353-2011.

BEFORE:       MOULTON, RANSOM, and FITZGERALD,* JJ.

MEMORANDUM BY RANSOM:                                      FILED MAY 08, 2017

        J.S. ("Father") challenges the order granting the petition filed by the

Philadelphia        Department   of   Human   Services    ("DHS")    involuntarily

terminating his parental rights to his daughter, S.T.R.R. ("Child") (born

March 2014), pursuant to the Adoption Act, 23 Pa.C.S.        §   2511(a) and (b).

We affirm.

        The trial court summarized the pertinent facts and procedural history

as follows:

        The family in this case has been known to DHS since 2011. F.R.
        ("Mother") Child's mother, had tested positive for drugs at the
        birth of two of her children. [In March 2014] DHS received a
        General Protection Services report that Mother had tested
        positive for marijuana and PCP at the birth of Child. DHS put a
        Safety Plan in place stipulating that Child and Mother were not to


*Former Justice specially assigned to the Superior Court.
J   -S06017-17


        be left alone unsupervised. DHS subsequently received reports
        that Mother was indeed left with Child unsupervised, and that
        Mother drove while high on PCP with Child in the car. On July
        22, 2014, DHS learned that Father was permitting Mother to be
        with Child unsupervised, and that Mother continued to use
        drugs. That same day DHS obtained an Order of Protective
        Custody and placed Child in a foster home. On August 1, 2014,
        the court adjudicated Child dependent and fully committed her
        to DHS custody. The case was transferred to a Community
        Umbrella Organization [sic] ("CUA") which developed a Single
        Case Plan ("SCP") with objectives for Mother and Father. Over
        the course of 2014 and 2015, Father became fully compliant with
        his objectives, and received unsupervised visitation with Child,
        with the understanding that Mother was not to be left alone with
        Child.    Believing that reunification with Father had been
        approved by the trial court and all parties, CUA mistakenly
        reunified Child with Father on January 9, 2016, and implemented
        supervision. During the time Child was unified with Father,
        Father permitted Mother to be alone with Child unsupervised.
        CUA discovered that reunification had not been approved, and
        Child was removed and placed in foster care. On April 28, 2016,
        DHS filed a petition to terminate Father's parental rights to Child
        and change her permanency goal to adoption.

Trial Court Opinion, 9/21/16, at 1-2.

        The trial court held an evidentiary hearing, at which the CUA case

manager for the family, as well as Mother and Father testified.        The court

summarized the testimony presented with regard to Father as follows:

        At trial, the CUA case manager testified that Child came into care
        because of Mother's drug use. Mother and Father lived together
        when Child came into care. Father has had the same objectives
        for the life of the case, and has had them explained to him at
        several meetings. Father's SCP objectives are to attend Child's
        medical appointments, obtain appropriate housing, take
        domestic violence classes, and attend weekly supervised visits
        with Child.     Father completed the domestic violence classes
        successfully and has appropriate housing. Father is consistent
        with his visits, and interacts positively with Child. In the past
        Father has been given unsupervised visits, then Child had been
        erroneously reunified with Father.       During this reunification,

                                        - 2 -
J   -S06017-17


        Father left Child unsupervised with Mother, against court orders
        and in violation of the Safety Plan. Mother appeared to be high
        on drugs during that time. The CUA case manager testified that
        she no longer trusts Father to keep Child and Mother apart, since
        he violated the Safety Plan.        The CUA case manager also
        testified that Father claims Mother lives elsewhere, but is not
        able to confirm that they live apart. Since Child's reunification
        and subsequent removal, Father has consistently attended visits,
        but Father does not act in a fatherly manner. Child does not
        consider Father to be her dad. Child did not exhibit a bond with
        Father when she was removed. The CUA case manager testified
        that Mother and Father lived apart when Father violated the
        Safety Plan, but now were living together again. Child is placed
        with her aunt and uncle ("Foster Parents") and considers them
        her mom and dad. Child is very closely bonded with the Foster
        Parents, and has lived with them for two years. The CUA case
        manager testified that it would be in Child's best interest to
        remain with the Foster Parents and be adopted by them. Father
        testified that if he was reunified with Child, Mother would go live
        somewhere else.       Father also testified that he had another
        residence in Abington where he intended to live, and where he
        was successfully parenting other children. Father testified that
        he still has a bond with Child, who screamed when she was
        removed from his care. On cross-examination by the Child
        Advocate, Father testified that CUA had already ruled out the
        Abington residence as inappropriate for reunification with Child.
        Mother testified that she lives with Father, but would move out if
        reunification was likely.

Trial Court Opinion, 9/21/16     ,   at 2-3 (citations omitted).

        Upon hearing the above testimony, and the arguments of counsel, the

trial court made the following conclusions regarding Father:

        We'll find reasonable efforts.   [Child] is currently with the
        maternal aunt and uncle. [She's] doing well in the home - - it's
        through Wordsworth.
                As to the parents, back in November 6th, 2015, the Court -
        - I   think we actually hadpretty long hearing - - permanency
                                      a
        review hearing, were the court had given [Father] unsupervised
        visits and made the some conditions to put [Father] in a position


                                          -3
J   -S06017-17


        to reunify with [Child], also by agreement of the child advocate,
        okay?
              Subsequently, [Father] was given that opportunity to
        reunify with [Child], even though the child advocate had not
        agreed to it.
             And, in that case, once DHS found out the error that there
        was no agreement and there was no court approval, the case
        was relisted for - - and we - - again, we had a pretty long
        permanency hearing on 1/29/2016.
               By that time, CUA had already gone to [Father's] home
        retrieved [Child] and [Child] was in care. And, at that point,
        after that hearing on 1/29/2016, there was extensive testimony.
              Witnesses testified that there was a violation of the safety
        plan by [Father], and [Father] was well aware of what the safety
        plan was and what the conditions were, because [Father's]
        always been here.
              As far as I know, he's always been in here in court.  He's
        never missed any day that I'm aware of. And, for that matter, I
        believe [Mother] has always been here too, so they're well aware
        of what's been done and what's been said in the courtroom.
               I find that CUA is credible. Now, as to the bond, the Court
        finds - - I believe the parents, I'm sure, love [Child] enjoy being
        with [Child] but being a parent is also assuming the
        responsibility to develop a real bond.
             And often, children, even if they're not placed with their
        parents, are still going to love their parents, and sometimes
        even have an enjoyable time with parents, but that doesn't
        mean that the parents have the ability to parent that child.
                                        ***

           As far as   [Father], [he] completed most objectives.
              Yes, he did go to parenting, he went to domestic violence.
        Again, I'm not sure how to convince [Father] that the most
        important thing is the ability of a parent to keep a child safe.
              And [Father] was well aware. At two different hearings, he
        was given unsupervised visits. On January the 6th, 2015, a
        safety plan was put in place by CUA. Irrespective of CUA not

                                        -4
J   -S06017-17


        having the agreement of the child advocate, [Father] was given
        a great opportunity to show that he had the ability to parent.

               And what happened on the 29th of January at a hearing?
        Testimony was heard by this Court that indicated [Father's]
        priority was not [Child], because he allowed [Mother] contact
        without being supervised by the agency.
              So, the visits went back to supervised, and [Child] stayed
        in care. The Court also heard testimony that - - so, [Father] is
        fully compliant, but the ability not only to be physical [sic]
        compliant is - - it's not only the ability to be physically compliant
        with the objectives, but it is his inability to make and have the
        parent ability to keep [Child] safe.
               So, as to both parents, the Court finds there's clear and
        convincing evidence to terminate their rights under 2511 Section
        - - Subsection (1) and (8), and Subsection (b). There would be
        no irreparable harm done to [Child].

               The ability for bond cannot be in one direction only. It's      a
        two-way street. It's a two direction - - that a child to be - - it's   a
        child to a parent and parent to child.
              The parents must exhibit the ability to be able to keep the
        child safe and make the right decisions and learn appropriately
        from the classes they have taken, such as parenting, domestic
        violence classes, and the willingness to be able to make the right
        decision in order to keep a child safe.
               The Court finds there would be no irreparable harm done
        to [Child], since there is no parent -child bond, and it would be in
        the best interest to change to goal to adoption. Therefore, the
        goal is changed to adoption.

N.T., 8/9/16, at 110-115.1      Father filed this timely appeal.   Both the Father

and the trial court have complied with Pa.R.A.P. 1925.




1 Mother has not filed an appeal. In his appeal, Father does not challenge
the goal change.



                                        -5
J   -S06017-17



        Father raises the following issues on appeal:

        1.   Whether the trial court erred by terminating the parental
             rights of [Father] pursuant to 23 Pa.C.S.A. sec. 2511(a)(1)
             without clear and convincing evidence of [Father's] intent to
             relinquish his parental claim or refusal to perform his parental
             duties.
        2. Whether the      trial court erred by terminating the parental
             rights of [Father] pursuant to 23 Pa.C.S.A. sec. 2511(a)(8)
             without clear and convincing evidence that the conditions that
             led to the removal or placement of [Child] continue to exist
             and termination of parental rights would best serve the needs
             and welfare of [Child].

        3. Whether the     trial court erred by terminating the parental
             rights of [Father] pursuant to 23 Pa.C.S.A. sec. 2511(b)
             without clear and convincing evidence that there is no
             parental bond between [Father and Child] and that
             termination would serve the best interest of [Child].

Father's Brief at 7.

        The standard of review in termination of parental rights cases requires

appellate courts "to accept the findings of fact and credibility determinations

of the trial court if they are supported by the record."           In re Adoption of
S.P., 47 A.3d 817, 826 (Pa. 2012).         "If the factual findings     are supported,

appellate courts review to determine if the trial court made an error of law

or abused its discretion."    Id.   We may reverse a decision based on an abuse

of discretion only upon demonstration of "manifest unreasonableness,

partiality, prejudice, bias, or ill -will." Id.       We may not reverse, however,

merely because the record would support          a   different result." Id. at 827.

        We give great deference to trial courts that often have first-hand

observations of the parties spanning multiple hearings.             In re   T.S.M., 71

                                         - 6 -
J   -S06017-17



A.3d 251, 267 (Pa. 2013). The trial court is free to believe all, part, or none

of the evidence presented and               is   likewise free to make all credibility

determinations and resolve conflicts in the evidence.             In re   M.G., 855 A.2d

68, 73-74 (Pa. Super. 2004). In addition, in order to affirm the termination

of parental rights, this Court need only agree with any one subsection under

Section 2511(a).         See   In re B.L.W.      843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).

        The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.       In re R.N.J.,     985 A.2d 273, 276 (Pa. Super. 2009).           We

have explained that         "[t]he standard of clear        and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to          a   clear conviction, without hesitance, of

the truth of the precise facts in issue."         Id. (citations omitted).
        Section 2511(a)(1)        provides that the trial court may terminate

parental rights if the Petitioner establishes that for six months, the parent

demonstrated       a   settled intent to relinquish    a   parental claim or   a   refusal or

failure to perform parental duties:


        a)    The rights of       a   parent in regard to a child may be
              terminated after        apetition filed on any of the following
              grounds:

             (1)       The parent by conduct continuing for a period of at
                       least six months immediately preceding the filing of
                       the petition has evidenced a settled purpose of


                                             -7
J   -S06017-17


                      relinquishing parental claim to a child or has
                      refused or failed to perform parental duties.


23 Pa.C.S.       §    2511(a)(1). This Court has interpreted this provision as

requiring the Petitioner to demonstrate                  a   settled intent to relinquish   a

parental claim to      a   child or   a   refusal or failure to parent:

          To satisfy the requirements of section 2511(a)(1), the moving
          party must produce clear and convincing evidence of conduct,
          sustained for at least the six months prior to the filing of the
          termination petition, which reveals a settled intent to relinquish
          parental claim to a child or a refusal or failure to perform
          parental duties.

In re Z.S.W.,         946 A.2d 726, 730 (Pa. Super. 2008) (internal citations
omitted).
          This Court has defined "parental duties" in general as the obligation to
affirmatively and consistently provide safety, security and stability for the
child:

          There is no simple or easy definition of parental duties. Parental
          duty is best understood in relation to the needs of a child. A
          child needs love, protection, guidance, and support.        These
          needs, physical and emotional, cannot be met by a merely
          passive interest in the development of the child. Thus, this
          Court has held that the parental obligation is a positive duty
          which requires affirmative performance. This affirmative duty ...
          requires continuing interest in the child and a genuine effort to
          maintain communication and association with the child. Because
          a child needs more than a benefactor, parental duty requires
          that a parent exert himself to take and maintain a place of
          importance in the child's life.

    Id.
          Moreover,    a   parent must exercise reasonable firmness in resisting

obstacles placed in the path of maintaining the parent child relationship:

                                                 - 8 -
J   -S06017-17



           Parental duty requires that the parent act affirmatively with good
           faith interest and effort, and not yield to every problem, in order
           to maintain the parent -child relationship to the best of his or her
           ability, even in difficult circumstances. A parent must utilize all
           available resources to preserve the parental relationship, and
           must exercise reasonable firmness in resisting obstacles placed
           in the path of maintaining the parent -child relationship.


In re       B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (internal citations

omitted).       Most importantly, "parental rights are not preserved by waiting

for    a     more   suitable   or   convenient time   to   perform one's     parental

responsibilities      while    others provide the child with      her   physical   and

emotional needs." Id.

           In the instant case, the trial court properly concluded that DHS

presented clear and convincing evidence to support the termination of

Father's parental rights under Section 2511(a)(1). The court reasoned:

           The petition for involuntary termination was filed on April 28,
           2016. During the six-month period prior to the filing of the
           petition, Father became fully compliant with all of his SCP
           objectives. The sole issue in this case is that Father permitted
           Mother to see Child alone and unsupervised, in violation of court
           orders and the Safety Plan. Father has been present at court
           hearings and SCP meetings.       CUA and the trial court have
           explained to Father that he is not permitted to leave Child alone
           with Mother. However, in January 2016, Father did leave Child
           alone with Mother. During the time Mother was unsupervised
           with Child, Mother appeared to be under the influence of drugs,
           which has been Mother's main issue during the life of this case.
           Mother did not live with Father during that time, but has since
           moved in with him again. Father and Mother both testified that
           Mother could easily move out if reunification was offered again.
           However, the CUA case manager was unable to verify whether
           Mother and Father live apart. Father testified that he intended
           to move out of the appropriate housing he currently shared with
           Mother, into a house in Abington that CUA had deemed

                                          - 9 -
J -S06017-17



      inappropriate for reunification. When questioned on why he
      sought to move to an inappropriate house, Father testified that
      [his] other child and that child's mother live in the Abington
      residence. The other child's mother had lost custody of the
      other child, but was now compliant with her requirements.
      Because Father permitted Mother to be with Child unsupervised,
      the CUA case manager testified that she does not trust Father to
      keep them separated. Father has always known that Mother
      cannot be left unsupervised with Child. Between January 9 and
      19 2016, Father had been erroneously reunified, without Child
      Advocate and court approval, with Child and was responsible to
      keep her safe. Mother did not even live with Father at the time,
      but he still allowed Mother to see Child unsupervised. Father
      was aware, and intentionally violated the Safety Plan.
      Subsequently, Father even allowed Mother to move into his
      home. The CUA case manager testified credibly that Father
      cannot be trusted to keep Child away from Mother.           Father
      denied allowing Mother any unsupervised contact. In permitting
      Mother to have unsupervised contact, Father has failed to
      perform his parental duties. His actions since that failure have
      been to start living with Mother while planning to move Child to
      an inappropriate house in order to live with his other child.
      Father prioritizes the needs of Mother over the safety of Child.

Trial Court Opinion, 9/21/16, at 4-5 (citations omitted).

      Father argues that he has fully complied with all of his goals and SCP

objectives. According to Father, he "has never failed or refused to perform

his parental duties, nor has he indicated a settled intent to relinquish his

parental rights."    Id.    Additionally, Father asserts that he has "always

disputed" the claim that he has permitted Mother unsupervised contact with

Mother "and has never had the opportunity to examine the veracity of the

hearsay evidence" on which this claim is based.    Id. Finally, Father asserts
that "violation of   a   safety plan does not constitute    a   settled intent to




                                     - 10 -
J   -S06017-17



relinquish    a   parental claim nor does it constitute      a   refusal or failure to

perform parental duties." Father's Brief at 11. We disagree.

          Our review   of the record supports the trial court's conclusions

regarding Father's priorities and that the failure to keep          a   child safe is   a

failure to perform parental duties. See Trial Court's Opinion, 9/21/16 at 5.

It was for the trial court,   as a   matter of credibility, to determine the weight

to be given Father's testimony vis-a-vis the testimony of the CUA case

manager.      In re M.G., supra.
          Moreover, although Father claims that pertinent testimony presented

at   a   January 29, 2016 permanency review hearing regarding the safety plan

violation was based on hearsay, the lack of transcript of that hearing in the

certified record prevents this Court from further review.               See Smith v.

Smith, 637 A.2d 622, 623-624               (Pa.   Super.    1993)    (explaining   that

appellant's failure to insure that the original record contains sufficient

information to conduct proper appellate review constitutes waiver of issue

sought to be examined).       We do note, however, that Child's maternal aunt

was present for the hearing, and, according to the trial court, testified as            a

witness.     See Permanency Review Order, 1/29/16; N.T. 8/9/16, at 64-65;

see also N.T. 8/9/16, at 1113 (trial court states that foster parent testified

to observation of Mother's unsupervised contact with Child while in Father's

custody).

          Accordingly, the court did not abuse its discretion in terminating

Father's parental rights pursuant to 23 Pa.C.S.       §    2511(a)(1), and we need

                                         - 11 -
J -S06017-17




not consider the other basis for termination under this section. See B.L.W.,

supra.
       We next turn to Father's assertion that DHS did not meet its burden of

proof with regard to Section 2511(b).           Father testified that he and Child

have   a    strong emotional bond, as demonstrated by her behavior when she

was taken from him in January 2016. According to Father, he has "offered

an environment for [Child] to thrive and bond with her sibling."          Father's

Brief at 13.     Finally, Father asserts that the "failure of the caseworker and

the [DHS] to make reasonable efforts toward full and proper reunification

interfered with [his] ability to further strengthen his emotional bond with

[Child]." Id.
       With     respect to Section 2511(b), our analysis shifts focus from

parental actions in fulfilling parental duties to the effect that terminating the

parental bond will have on the child.     Section 2511(b) "focuses on whether

termination of parental rights would best serve the developmental, physical,

and emotional needs and welfare of the child."         In re: Adoption of .7.M.,
991 A.2d 321, 324 (Pa. Super. 2010).

       In   In re   C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this Court

found that "intangibles such as love, comfort, security, and stability are

involved in the inquiry into the needs and welfare of the child." In addition,

the orphans' court must also discern the nature and status of the parent -

child bond, with utmost attention to the effect on the child of permanently

severing that bond.       Id. In   cases where there is no evidence of     a   bond

                                       - 12 -
J   -S06017-17



between    a   parent and   a   child, it is reasonable to infer that no bond exists.

In re K.Z.S.,    946 A.2d 753, 762-63 (Pa. Super. 2008). Thus, the extent of

the bond -effect analysis necessarily depends on the circumstances of the

particular case. Id. at 763.

        Once again, the weight to be afforded Father's testimony, as well as

the efforts made by DHS and CUA at reunification, was          a   matter of credibility

exclusively within the province of the trial court as fact finder.         In re   M.G.,

supra. Given its credibility determinations, the trial court explained:

        Throughout the life of this case, Father has consistently visited
        with Child. However, since Child's erroneous reunification and
        subsequent placement, Father has not behaved in a fatherly
        manner at visits. The CUA case manager testified credibly that
        Child and Father do not have a parent/child bond. Child is able to
        separate from Father at visits without crying. When Child was
        removed from Father after reunification, half -asleep in the
        middle of the night, she was upset. However, the CUA social
        worker testified that she did not exhibit a bond with Father.
        Father's own testimony is that he intends to move out of the
        county to the Abington residence, which he knows is
        inappropriate for Child. Father testified that he still intends to do
        this because it will permit him to live with his other child and
        that child's mother. Father testified that he did this so that the
        other child could remain in his current school.                  This
        demonstrated to the trial court that while Father cares for his
        other child, he placed the needs of that child above the needs
        and safety of this Child. Child has lived with Foster Parents for
        two years and is closely bonded with them. Child considers
        Foster Parents her mom and dad. They were able to calm Child
        when she was removed from Father. It would be in Child's best
        interest for Father's parental rights to be terminated, so that
        Foster Parents could adopt her. Consequently, the court did not
        abuse its discretion when it found that it was clearly and
        convincingly established that there was no positive, beneficial
        parent -child [] bond with Father, and that termination of Father's
        parental rights would not destroy an existing beneficial
        relationship.

                                          - 13 -
J   -S06017-17



Trial Court Opinion, 9/21/16, at 7 (citation omitted).

        Our review of the record supports the trial court's conclusion regarding

the extent of    a   parental bond between Father and Child.    Accordingly, we

conclude that DHS presented clear and convincing evidence that termination

of Father's parental rights were in Child's best interests.

        In sum, our review of the record supports the trial court's order

concluding that that DHS met its statutory burden of proving by clear and

convincing evidence that Father's parental rights should be terminated

pursuant to 23 Pa.C.S. §§ 2511(a)(1) and 2511(b). Accordingly, we affirm.

        Order affirmed.

Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 5/8/2017




                                      - 14 -